Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status
	This office action is in response to the Amendments and Arguments filed on 15 August 2022.  As directed by applicant, claims 1, 9, 13, 14, 17, and  18 are amended.  Claims 11 and 12 are cancelled.  No claims have been added.  Thus, claims 1-10 and 13-20 are pending.  This is a Final Office Action. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following limitations use the specific language of “a means for” followed by functional language and are being interpreted under ¶112f:  a means for laser assisted metallization patterning of a substrate; a means for attaching a carrier to the top surface of the metal foil; and a means for removing the carrier and at least a portion of the metal foil from the top surface of a substrate, all the foregoing limitations are from claim 18.  Further, this also applies to “a means for removing debris” and “a means to bond” from claims 19 and 20, respectively.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a laser metallization patterning unit”, “a carrier attachment unit”; and “a metal removal unit” in claim 1; a “debris cleaning unit” in claim 2. “a second laser metallization patterning unit” of claim 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 9, 10, 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aqui (U.S. Patent Application Publication 2011/ 0076847) in view of Harley (U.S. Patent Application Publication 2017/ 0250297) and further in view of Katayama (U.S. Patent Application Publication 2015/ 0107764) and Gross (U.S. Patent Application Publication 2014/ 0036276).

Regarding claim 1, Aqui discloses a system for the metallization of a substrate, comprising: 
a laser assisted metallization patterning unit (206, fig. 2) adapted to expose a metal foil located over a substrate to a laser beam to form a conductive contact structure comprising a locally deposited metal on the substrate (¶¶0059, 0068, “ After deposition of the conducting layer [Aluminum] 114 on the back surface of the solar cell substrate, the carrier is conveyed to a laser firing region 206 to create contact points on  the solar cell substrates.” “ During the process, the laser is directed to a side of the solar cell substrates, single pulse per contact, to create a plurality of contact points on the solar cell substrates.”  ).  Aqui does not disclose a carrier attachment unit adapted to attach a carrier to the metal foil; and  a metal removal unit adapted to remove the carrier and at least a portion of the metal foil, the metal removal unit comprising a clamp system comprising a clamp head and clamp jaws, and a gantry, wherein when the edge of the carrier is held by the clamp jaws the clamp  head is moved along the gantry to pull the edge of the carrier and the metal foil along or away from the substrate..   
However, Harley teaches a carrier attachment unit adapted to attach a carrier to the metal foil ( carrier medium 136 attached to metal foil 132); and  a metal removal unit adapted to remove the carrier and at least a portion of the metal foil (Harley, ¶0025 “the metal contact region electrically couples the metal foil 130 to the first solar cell 120” and  also “removing of the excess metal foil with the carrier medium” ;  ¶0043, “FIG. 18 shows an embodiment where the metal foil or patterned metal foil 132 can be attached to a carrier medium 136, where the carrier medium 136 can be subsequently removed after the formation of the metal contact region 160.”, fig. 18 demonstrates the peeling/removing 108).  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing to modify Aqui in view of Harley, to metallize a solar cell with the teachings of Aqui, creating contact points, and then use the teachings of Harley to remove the excess metal foil, in order to create a metallized substrate in a conventional way, without using excess lasers for removal, but to simply peel, without risking the damage or extra contact points to the solar-cell substrate from laser processing and heating for removing the excess metal foil leaving behind the very fine metallized pattern in a conventional way without unexpected results
As noted above, Aqui in view of Harley do not teach “the metal removal unit comprising a clamp system comprising a clamp head and clamp jaws, and a gantry, wherein when the edge of the carrier is held by the clamp jaws the clamp  head is moved along the gantry to pull the edge of the carrier and the metal foil along or away from the substrate.

However, Katayama teaches it is well known to use  “a clamp head” (peeling clamp 28) to peel off a film, including coming with its undesired parts (¶0044).  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing to modify Aqui in view of Harley with the teaching of Katayama, to teach that the removing unit can have a clamp, in order to remove a layer (and undesirables along with it) in order to be able to do so mechanically, and in connection with Aqui, “pulling the edge of the carrier and the metal foil along or away from the substrate”, once lasered, and further pieces would also be able to be processed in exactly the same manner, for consistency. 
Regarding the workings of the clamp and peeling, including “a clamping system comprising  a clamp head, clamp jaws, and a gantry” and wherein an “edge …is held by the clamp jaws, the clamp head is moved along the gantry, Gross teaches such a clamp head (Gross, fig. 1, specimen gripper), clamp jaws (gripper fingers 1008, 1010) and a gantry (gantry robot, 1000, 1000(a), 1000(b)).  The advantage, of course, would be to well control the clamp in its movement and peeling of the substrate, as well as to, potentially, automate the movement so that it is consistent and effective for subsequent movements of the clamp, moving via a controllable gantry..  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing to modify Aqui in view of Harley and Katayama with Gross, to modify the clamp system of Katayama with the teachings of Gross, with a gantry and jaws for helping to peel, in order to well control the clamp in its movement and peeling of the substrate, as well as to, potentially, automate the movement so that it is consistent and effective for subsequent movements of the clamp.



Regarding claim 9, Aqui in view of Harley, Katayama, and Gross teach all the limitations of claim 1, as above, and further teach a device wherein the carrier attachment unit is adapted to attach a carrier to one or more edge portions of the metal foil (Harley, fig. 18, “edge portion” may be broadly understood to include portions designated in fig. 18).   

Regarding claim 10, Aqui in view of Harley, Katayama, and Gross teach all the limitations of claim 1, as above, and further teach a device wherein the carrier attachment unit is adapted to attach a carrier to one or more middle portions of the metal foil (Harley, fig. 18, “middle portion” may be broadly understood to include portions designated in fig. 18 to be part of the removable carrier).   

Regarding claim 14, Aqui in view of Harley, Katayama, and Gross teach all the limitations of claim 11, as above, and further teach a device, wherein the metal removal unit comprises a vacuum source adapted to remove the portion of the metal foil pulled away from the top surface of the substrate (Both Harley teaches the foil coming with the carrier layer, and Katayama teaches that other undesirables come with the film as it is being lifted off, see rejection of claim 11 above, thus this limitation would have been met in the combination above). 


Regarding claim 15, Aqui in view of Haley, Katayama, and Gross teach all the limitations of claim 1, as above, and further teach a system wherein the laser assisted metallization patterning unit comprise one or more laser sources (Aqui, see rejection of claim 1, above).  
Regarding claim 16, Aqui in view of Harley, Katayama, and Gross teaches all the limitations of claim 1, as above, but does not further, in this combination, teach a system comprising a second laser assisted metallization patterning unit adapted to bond a second metal source to metal foil located over a substrate to the metal foil located over a substrate.   However, Harley does teach further processing after removing the carrier, and that includes many forms of placing metal foils and bonding one or even two solar cells and meets the above limitation (¶0058, “Also shown in FIG. 5, the metal bond 160 can electrically couple the metal foil 130 to the seed metal layer 121 on the first solar cell 120.”).  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing to further modify Aqui in view of Harley, Katayama, and Gross, with a further teaching of Harley, to have a further laser assisted patterning unit in order to assist in subsequent processes including create further connections and bonds the metallized area.
Regarding claim 17, Aqui in view of Haley, Katayama, and Gross teach all the limitations of claim 1, as above, and further teach a system wherein the second laser assisted metallization patterning unit comprise one or more laser sources (Aqui, such a laser source was taught in the rejection of claim 1; see ¶112 rejection above).
  
Regarding claim 18, Aqui discloses a system for the metallization of a substrate, comprising: 
a means for laser assisted metallization patterning of a substrate (206, fig. 2; ¶¶0059, 0068, “ After deposition of the conducting layer [Aluminum] 114 on the back surface of the solar cell substrate, the carrier is conveyed to a laser firing region 206 to create contact points on the solar cell substrates.” “ During the process, the laser is directed to a side of the solar cell substrates, single pulse per contact, to create a plurality of contact points on the solar cell substrates.”  ).  Aqui does not disclose  “a means for attaching a carrier to the top surface of the metal foil; and a means for removing the carrier and at least a portion of the metal foil from the top surface of a substrate, the metal removal unit comprising a clamp system comprising a clamp head and clamp jaws, and a gantry, wherein when the edge of the carrier is held by the clamp jaws the clamp  head is moved along the gantry to pull the edge of the carrier and the metal foil along or away from the substrate.”   
However, Harley teaches  However, Harley teaches “a means for attaching a carrier to the top surface of the metal foil” ( carrier medium 136 attached to metal foil 132); and “a means for removing the carrier and at least a portion of the metal foil from the top surface of a substrate” (Harley, ¶0025 “the metal contact region electrically couples the metal foil 130 to the first solar cell 120” and  also “removing of the excess metal foil with the carrier medium” ;  ¶0043, “FIG. 18 shows an embodiment where the metal foil or patterned metal foil 132 can be attached to a carrier medium 136, where the carrier medium 136 can be subsequently removed after the formation of the metal contact region 160.”, fig. 18 demonstrates the peeling/removing 108).  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing to modify Aqui in view of Harley, to metallize a solar cell with the teachings of Aqui, creating contact points, and then use the teachings of Harley to remove the excess metal foil, in order to create a metallized substrate in a conventional way, without using excess lasers for removal, but to simply peel, without risking the damage or extra contact points to the solar-cell substrate from laser processing and heating for removing the excess metal foil leaving behind the very fine metallized pattern in a conventional way without unexpected results.
As noted above, Aqui in view of Harley do not teach “the metal removal unit comprising a clamp system comprising a clamp head and clamp jaws, and a gantry, wherein when the edge of the carrier is held by the clamp jaws the clamp  head is moved along the gantry to pull the edge of the carrier and the metal foil along or away from the substrate”.

However, Katayama teaches it is well known to use  “a clamp head” (peeling clamp 28) to peel off a film, including coming with its undesired parts (¶0044).  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing to modify Aqui in view of Harley with the teaching of Katayama, to teach that the removing unit can have a clamp, in order to remove a layer (and undesirables along with it) in order to be able to do so mechanically, and in connection with Aqui, “pulling the edge of the carrier and the metal foil along or away from the substrate”, once lasered, and further pieces would also be able to be processed in exactly the same manner, for consistency. 
Regarding the workings of the clamp and peeling, including “a clamping system comprising  a clamp head, clamp jaws, and a gantry” and wherein an “edge …is held by the clamp jaws, the clamp head is moved along the gantry, Gross teaches such a clamp head (Gross, fig. 1, specimen gripper), clamp jaws (gripper fingers 1008, 1010) and a gantry (gantry robot, 1000, 1000(a), 1000(b)).  The advantage, of course, would be to well control the clamp in its movement and peeling of the substrate, as well as to, potentially, automate the movement so that it is consistent and effective for subsequent movements of the clamp, moving via a controllable gantry..  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing to modify Aqui in view of Harley and Katayama with Gross, to modify the clamp system of Katayama with the teachings of Gross, with a gantry and jaws for helping to peel, in order to well control the clamp in its movement and peeling of the substrate, as well as to, potentially, automate the movement so that it is consistent and effective for subsequent movements of the clamp.


Claim 2, 19, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aqui (U.S. Patent Application Publication 2011/ 0076847) in view of Harley (U.S. Patent Application Publication 2017/ 0250297), Katayama (U.S. Patent Application Publication 2015/ 0107764) and Gross (U.S. Patent Application Publication 2014/ 0036276)  and further in view of Shigenobu (U.S. Patent Application Publication 2011/ 0136265).

Regarding claim 2, Aqui in view of Harley teach all the limitations of claim 1, as above, but do not further teach a device comprising: a debris cleaning unit adapted to remove debris from a surface of a metal foil that is attached to a substrate.  However, Shigenobu teaches a debris cleaning unit adapted to remove debris a surface of the foil that is attached to a substrate (Shigenobu, ¶0049, “In this processing apparatus, a dust collector 109 is arranged right above a position of the glass substrate 1 irradiated with laser light through a condenser lens 108 so as to remove powder dust and the like generated by the laser processing.”).  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing to modify Aqui in view of Harley with Shigenobu, to add the debris removal unit to the apparatus of Aqui and Harley, in order to clean up the surface where the laser processing was done, and the peeling is being done, to get rid of any contaminants from the laser process or peeling processes, and have the solar cell in optimum condition for further processing.

Regarding claim 19, Aqui in view of Harley Katayama, and Gross teach all the limitations of claim 18, as above, but do not further teach a device comprising: a means for removing debris from a top surface of a metal foil that is attached to a substrate.    However, Shigenobu teaches a means for removing debris from a top surface of a metal foil that is attached to a substrate.  (Shigenobu, ¶0049, “In this processing apparatus, a dust collector 109 is arranged right above a position of the glass substrate 1 irradiated with laser light through a condenser lens 108 so as to remove powder dust and the like generated by the laser processing.”).  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing to modify Aqui in view of Harley with Shigenobu, to add the debris removal unit to the apparatus of Aqui and Harley, Katayama, and Gross, in order to clean up the surface where the laser processing was done, and the peeling is being done, to get rid of any contaminants from the laser process or peeling processes, and have the solar cell in optimum condition for further processing.


Regarding claim 20, Aqui in view of Haley, Katayama and Gross and Shigenobu teach all the limitations of claim 19, as above, and further teaches a system comprising a means to bond a second metal source to a metal foil located over a substrate to the metal foil located over a substrate (“a means to bond” is already described in the laser source of the rejection of claim 18 on which this depends, and this means would be adequate to bond further, given that it was able to perform the bonding initially).


Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aqui (U.S. Patent Application Publication 2011/ 0076847) in view of Harley (U.S. Patent Application Publication 2017/ 0250297), Katayama (U.S. Patent Application Publication 2015/ 0107764) and Gross (U.S. Patent Application Publication 2014/ 0036276).and further in view of Shigenobu (U.S. Patent Application Publication 2011/ 0136265) and further in view of Tan (U.S. Patent Application Publication 2013/ 0140135)
Regarding claim 3, Aqui in view of Harley, Kayama and Gross and Shigenobu teach all the limitations of claim 2, as above, but do not further teach a device wherein the debris removal unit comprises brush head with two or more brushes.  However, Tan teaches that such a removal unit can have a plurality of brushes for removing dust and polishing the surface from laser processing (Tan, ¶0034, plurality of brushes on conveyor).  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing to modify Aqui in view of Harley and Shigenobu, add brushes, in order to clean and polish a surface that has been laser processed, in order to remove dust and polish the surface and prepare it for the next processing step. 

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aqui (U.S. Patent Application Publication 2011/ 0076847) in view of Harley (U.S. Patent Application Publication 2017/ 0250297) and further in view of Shigenobu (U.S. Patent Application Publication 2011/ 0136265) and further in view of Tan (U.S. Patent Application Publication 2013/ 0140135) and further in view of Cheng (U.S. Patent Application Publication 2012/ 0031428).
Regarding claim 4, Aqui in view of Harley, Shigenobu, and Tan teach all the limitations of claim 3, as above, but do not further teach a system wherein the brushes comprise tampico fiber.   However, as for cleaning processed surfaces, Cheng teaches that Tampico fibers, may be used (Cheng, ¶0023).  The advantage is to use fibers that are good and capable of removing contaminants and stiff enough to do that, but at the same time, soft enough not to damage underlying surfaces of solar cell/semiconductor wafers (id.).  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing to modify. Aqui in view of Harley Shigenobu and Tan, who teach brushes for cleaning and polishing, to teach using Tampico fibers, which are natural fibers that may be used to properly clean a surface without damaging the substrate.

Claims 5, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aqui (U.S. Patent Application Publication 2011/ 0076847) in view of Harley (U.S. Patent Application Publication 2017/ 0250297), Katayama (U.S. Patent Application Publication 2015/ 0107764) and Gross (U.S. Patent Application Publication 2014/ 0036276).and further in view of Shigenobu (U.S. Patent Application Publication 2011/ 0136265) and further in view of Tyldesley (U.S. Patent Application Publication 2004/ 0014397).
Regarding claim 5, Aqui in view of Harley, Katayama, and Gross and Shigenobu teach all the limitations of claim 2, as above, but do not further teach a device wherein the debris removal unit comprises an oscillating brush head.    However, Tyldesley teaches that such debris removal can be along paths with oscillating brushes (Tyldesley, ¶0018, “oscillating brushes”).  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing to modify Aqui in view of Harley and Shigenobu  with the teachings of Tyldesley, in order to clean off the substrate and have the moving brushes remove dust and debris, remnants from the previous processes in order to get it ready for the next process or use. 
Regarding claim 6, Aqui in view of Harley, Katayama and Gross and Shigenobu and Tyldesley teach all the limitations of claim 5, as above, but do not further a device wherein the debris removal unit comprises vacuum conveyer belt adapted transport the substrate past a brush of the oscillating brush head.  However, this is exactly what Tyldesley teaches to clean a substrate (Tyldesley, ¶0018).  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing to modify Aqui in view of Harley , Shigenobu and Tyldesley with the further teaching of Tyldesley to have the substrate moved via vacuum conveyer first cleaned and then further moved past the oscillating brushes, in order to prepare it for further processing in a different area once it is clean of debris.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aqui (U.S. Patent Application Publication 2011/ 0076847) in view of Harley (U.S. Patent Application Publication 2017/ 0250297) Katayama (U.S. Patent Application Publication 2015/ 0107764) and Gross (U.S. Patent Application Publication 2014/ 0036276). and further in view of Shigenobu (U.S. Patent Application Publication 2011/ 0136265) and further in view of Crevasse (U.S. Patent 6,579,797)
Regarding claim 7, Aqui in view of Harley, Katayama and Gross and Shigenobu teach all the limitations of claim 2, as above, but do not further teach a device wherein the debris removal unit comprises a roller brush head.  However, a roller brush head is taught in Crevasse (Crevasse, column 1 lines 27-38,  having wafer go between two roller brushes for polishing and removing debris).  Of course, the advantage here is to clean the wafer/solar cell, and to have mechanical spinning and automatic polishing and cleaning of the surface, and even a conveyor, to possibly move the wafer to where it needs to be next for processing.  Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify Aqui in view of Harley and Shigenobu to have the rollers of Crevasse, in order to mechanically and automatically clean a surface of dust or debris in order to prepare it for the next operation.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aqui (U.S. Patent Application Publication 2011/ 0076847) in view of Harley (U.S. Patent Application Publication 2017/ 0250297), Katayama (U.S. Patent Application Publication 2015/ 0107764) and Gross (U.S. Patent Application Publication 2014/ 0036276).and further in view of Shigenobu (U.S. Patent Application Publication 2011/ 0136265) and further in view of Crevasse (U.S. Patent 6,579,797) and further in view of Iwasaki (U.S. Patent Application Publication 2002/ 0016135).
Regarding claim 8, Aqui in view of Harley, Katayama and Gross, Shigenobu, and Crevasse teach all the limitations of claim 7, as above, but do not further teach a device wherein the debris removal unit comprises vacuum chuck adapted to retain the substrate during contact with a roller brush of the roller brush head.   However, such a vacuum chuck taught in Iwasaki (Iwasaki, ¶0064, vacuum chuck for removing dust).  The advantage, of course, is securing the device so that processing, whether lasering or removing the just is efficient, and it will be ready for further processing.  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing of the invention to modify Aqui in view of Harley, Shigenobu and Crevasse with the further teachings of Iwasaki, to securely keep a workpiece with a vacuum chuck while modifying and cleaning a substrate, having it move securely  on a conveyer between rollers, where it might otherwise get moved and jostled around.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aqui (U.S. Patent Application Publication 2011/ 0076847) in view of Harley (U.S. Patent Application Publication 2017/ 0250297) and further in view of Katayama (U.S. Patent Application Publication 2015/ 0107764) and Gross (U.S. Patent Application Publication 2014/ 0036276) and further in view of Drayton (U.S. Patent Application Publication 2011/ 0139246).

Regarding claim 13, Aqui in view of Harley and Katayama and Gross teach all the limitations of claim 11, as above, but do not further teach, in this combination, a system wherein the metal removal unit comprises a second clamp, wherein the second clamp is adapted to secure a second edge portion of the carrier extending from a middle edge portion or second edge portion of the substrate.   However, Drayton teaches securing via a second clamp an edge portion of the substrate (Drayton, ¶0042, fig. 3).  The advantage is to make sure that the substrate moves properly and that the layers all move together and get processed together (id. “move in unison”).   Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing of the invention to modify Aqui in view of Harley and Katayama and Gross with a teaching of Drayton, to have a second clamp on the substrate to secure the layers together as they are being process, to move it around to make sure it properly goes where it needs to go and be properly processed.
Response to Arguments
	The Objections have been remedied and are withdrawn.  The §112 rejections have been remedied and are withdrawn.
Applicant’s arguments with respect to the independent claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Specifically, applicant argues that the amended language is not taught by the references in the previous rejection (Remarks, p. 11).  However, the current grounds of rejection recognize that a gantry and jaws, part of a clamp system, along with the other limitations, are known for controlling clamps, as taught in Gross for instance,  and would have been obvious to combine with the main reference, in order to have better control and consistency of the clamp and the peeling process.
No other independent arguments are made.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached form PTO-892
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE H SAMUELS whose telephone number is (571)272-2683. The examiner can normally be reached 9AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on 571-272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAWRENCE H SAMUELS/Examiner, Art Unit 3761   


/HELENA KOSANOVIC/Supervisory Patent Examiner, 
Art Unit 3761